Citation Nr: 1511168	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-21 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an initial compensable rating for tension headaches.

4.  Entitlement to a left wrist disorder as secondary to the service-connected cervical spine and left shoulder disabilities.

5.  Entitlement to service connection for a right shoulder disorder as secondary to the service-connected cervical spine and left shoulder disabilities.

6.  Entitlement to service connection for a rash of the left side of the body.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to May 1994 with one day of prior active service and six months and five days of prior inactive service.

This matter comes to the Board of Veterans' Appeals from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In September 2012 rating decision, the RO denied entitlement to TDIU.  Although the Veteran's counsel filed an untimely notice of disagreement with that denial, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the claim for TDIU is a component of the claim for a higher rating for bilateral hearing loss because the Veteran has explicitly claimed that his hearing loss affects his employment.  Therefore, the Board has taken jurisdiction of this issue and it has been listed on the title page accordingly.

In July 2014, the Veteran testified at a hearing held at the RO before a Decision Review Officer on the issues of entitlement to TDIU, entitlement to an initial compensable rating for tension headaches, entitlement to a left wrist disorder as secondary to the service-connected cervical spine and left shoulder disabilities, entitlement to service connection for a right shoulder disorder as secondary to the service-connected cervical spine and left shoulder disabilities, and entitlement to service connection for a rash of the left side of the body.  A transcript of the hearing is in the electronic record. 

In June 2014, the RO informed the Veteran that he was scheduled for a Travel Board hearing to be held in September 2014.  In August 2014, Barbara Kuhl, Esq., who was authorized to assist the Veteran's then counsel, withdrew the request for the Travel Board hearing.  Although the withdraw of the hearing request was made after the appellant's then counsel, David L. Huffman, Jr., Attorney-at-Law, was no longer authorized to represent VA claimants, the Veteran in September 2014 failed to report for the hearing without good cause.  Thus, no further development with regard to a hearing is necessary.

In November 2014, the Veteran was informed that his then counsel, Mr. Huffman, is no longer authorized to represent VA claimants effective August 8, 2014.  He was also informed that Veterans of Foreign Wars of the United States would not represent him due to their policy of prohibiting accepting representation after a substantive appeal has been filed.  He was afforded the opportunity to appoint another representative.  He has not respond to that letter and consequently is currently unrepresented.

In a statement in August 2014 dated after the Veteran's then counsel, Mr. Huffman, is no longer authorized to represent VA claimants, Ms. Kuhl indicated that the Veteran was withdrawing his claim of entitlement to an initial compensable rating for bilateral hearing loss.  In January 2015, the Board wrote to the Veteran and asked him to provide express written consent if he wished to withdraw that claim.  He has not responded and hence the claim remains in appellate status.

The Board's review includes the paper and electronic records.

There is additional evidence pertaining to both the claim for an increased rating for bilateral hearing loss and TDIU since a June 2012 statement of the case on the issue of an increased rating for bilateral hearing loss.  The appellant has not waived agency of original jurisdiction consideration of such evidence.

The issue of entitlement to service connection for right lower extremity radiculopathy has been raised by the record in a July 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last examined for his bilateral hearing loss in August 2012.  Given the passage of time, another VA examination is necessary.  Moreover, this examination has not been considered by the RO as to the claim of entitlement to an increased rating for bilateral hearing loss.

Given that the Veteran is now unemployed, the AOJ should ask him whether he has applied for Social Security disability benefits and, if applicable, obtain all records pertaining to any claim for such benefits.

The Veteran started working again after he submitted his formal claim for TDIU in May 2011.  The AOJ should request that he complete another formal application for TDIU in order to provide his more recent employment history or otherwise provide a history of his employment since May 2011.

The matter of employability was addressed in examinations in 2012 when the Veteran had returned to work.  Another VA examination is required to address whether he is currently unemployable due to service-connected disabilities.

An October 2010 VA mental-disorders examination report reflects that the Veteran was supposed to undergo a neurology consult in Pittsburgh in November.  The claims file reflects that the RO found a treatment record from the Pittsburgh VA Medical Center dated January 29, 2010.  That record, however, has not been associated with paper or electronic records.  The AOJ should again attempt to get that record as well as any additional records from the Clarksburg VA Medical Center from September 2012 to the present and any records pertaining to treatment in 2010 to include neurology consult in Pittsburgh.

On September 10, 2012, the RO informed the Veteran of the following applicable decisions: a grant of service connection for a cervical spine disability effective February 2, 2011, and the assignment of a 10 percent disability rating; a grant of service connection for left lower extremity radiculopathy effective February 2, 2011, and the assignment of a 10 percent disability rating; and a denial of an increased rating for a left shoulder disability.  On September 27, 2012, slightly more than a year after notice of the decisions was given, the RO received from the Veteran's then counsel, Mr. Huffman, a notice of disagreement with the assignment of the two 10 percent disability ratings for the cervical spine disability and the left lower extremity radiculopathy and the denial of an increased rating for the left shoulder disability.  Although testimony was presented on these issues at the July 2014 hearing, the AOJ does not have issue a statement of the case on these issues because the notice of disagreement was untimely.  38 C.F.R. § 20.302 (2014).  The Board notes that Mr. Huffman also filed an untimely notice of disagreement with the assignment of a 70 percent rating for the depressive disorder and the denial of an increased rating for the lumbar spine disability, but that Ms. Kuhl withdrew those issues at the July 2014 hearing.

In a December 2012 rating decision, the RO granted service connection for tension headaches effective November 1, 2011, and assigned a noncompensable rating.  The RO also denied entitlement to service connection for a left wrist disorder as secondary to the service-connected cervical spine and left shoulder disabilities, a right shoulder disorder as secondary to the service-connected cervical spine and left shoulder disabilities, and a rash of the left side of the body.  In January 2013, Mr. Huffman filed a timely notice of disagreement with the assignment of a noncompensable rating for tension headaches and the denials of service connection for a left wrist disorder, a right shoulder disorder, and a rash of the left side of the body.  No statement of the case (SOC), however, has been issued addressing these claims.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:


1.  Ask the Veteran to complete a VA Form 21-8940 (veteran's application for increased compensation based on unemployability) or otherwise provide his employment history from May 2011 to the present.

2.  Ask the Veteran to identify all treatment for his bilateral hearing loss, tinnitus, cervical spine disability, left shoulder disability, lumbar spine disability, left lower extremity radiculopathy, plantar warts of the left foot, erectile dysfunction, tension headaches, and depressive disorder as well as any other disabilities pertaining to his claim for TDIU and obtain any identified records.  Obtain all records pertaining to a herniated disc rupture in May 2010, aqua therapy in 2010, and a neurology appointment in Pittsburgh in or around November 2010.  Regardless of the claimant's response, obtain a treatment record from the Pittsburgh VA Medical Center dated January 29, 2010, and any additional records from the Clarksburg VA Medical Center from September 2012 to the present.

3.  Ask the Veteran whether he has applied for Social Security disability benefits and, if he has, contact the Social Security Administration and obtain all records pertaining to his claim for Social Security disability benefits.

4.  Issue a SOC to the Veteran addressing the following issues:  (1) entitlement to an initial compensable rating for tension headaches; (2) entitlement to a left wrist disorder as secondary to the service-connected cervical spine and left shoulder disabilities, (3) entitlement to service connection for a right shoulder disorder as secondary to the service-connected cervical spine and left shoulder disabilities, and (4) entitlement to service connection for a rash of the left side of the body.

5.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his bilateral hearing loss.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to bilateral hearing loss.  

6.  Schedule the Veteran for a VA examination to determine if he is unemployable due to service-connected disabilities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to bilateral hearing loss, tinnitus, degenerative disc disease of the cervical spine at C5-C6, left shoulder impingement syndrome, degenerative disc disease of the lumbar spine at L5-S1, left lower extremity radiculopathy, plantar warts of the left foot, erectile dysfunction, tension headaches, and depressive disorder.  

The examiner must opine whether there is a 50 percent or better probability that that the Veteran is unable to obtain and retain substantially gainful employment based on the service-connected bilateral hearing loss, tinnitus, degenerative disc disease of the cervical spine at C5-C6, left shoulder impingement syndrome, degenerative disc disease of the lumbar spine at L5-S1, left lower extremity radiculopathy, plantar warts of the left foot, erectile dysfunction, tension headaches, and depressive disorder as well as any additional disability for which the RO grants service connection.  A complete rationale for any opinion offered must be provided.

7.  After completing the above actions, the AOJ should readjudicate the Veteran's claims, to include entitlement to TDIU, with consideration of all evidence of record.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


